Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 24, 2021

                                            No. 04-21-00071-CR

                                     IN RE Richard LARES, Relator

                                            Original Proceeding 1

                                                   ORDER

        Relator’s petition for writ of mandamus is DENIED.

        It is so ORDERED on March 24, 2021.




                                                                      _____________________________
                                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2006CR10110, styled State of Texas v. Richard Lares, pending in the 399th
Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.